Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 1 of 34




                      EXHIBIT 160
TABLE OF CONTENTS                         HIGHLIGHTS                             RESULTS        APPENDICES
                      Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 2 of 34

    OFFICE OF
                    Office of Inspector General I United States Postal Service
INSPECTOR
 GENERAL
                    Audit Report
                    Processing Readiness of Election and Political
                    Mail During the 2020 General Elections
                    Report Number 20-225-R20 August 31, 2020
      TABLE OF CONTENTS                                                                             HIGHLIGHTS                                                                     RESULTS                                                                      APPENDICES
                                                                Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 3 of 34
                                                                                                                                                                                                                                                                       ¢\ BACK to COVER




Table of Contents
Cover                                                                                                                                                     Finding #2: Readiness for Timely Processing ....................................................... 13
Highlights.................................................................................................................................... 1                Daily All-Clear Certification ..................................................................................... 14
    Objective ................................................................................................................................ 1                Election and Political Mail Audit Checklist ....................................................... 16
    Findings .................................................................................................................................. 1               Operational Clean Sweep Search Checklist .................................................... 16
          Stakeholder-Related Election Mail Issues ......................................................... 2                                                  Election and Political Mail Log ............................................................................... 16
          Readiness for Timely Processing .......................................................................... 3                                          Postal Postmarking Process ................................................................................... 17
    Recommendations ............................................................................................................ 4                              Best Business Practices............................................................................................. 17
Transmittal Letter ................................................................................................................... 5                        Recommendation #2 ................................................................................................. 18
Results.......................................................................................................................................... 6             Recommendation #3 ................................................................................................. 18
    Introduction/Objective .................................................................................................... 6                               Recommendation #4 ................................................................................................. 18
    Background .......................................................................................................................... 6                     Recommendation #5 ................................................................................................. 18
    Finding #1: Stakeholder-Related Election Mail Issues ........................................ 7                                                       Management's Comments ............................................................................................. 18
          Use of Barcodes ........................................................................................................... 8                   Evaluation of Management's Comments ................................................................. 19
          Ballot Envelope Design............................................................................................. 8                       Appendices ............................................................................................................................... 20
          Mailing Too Close to Election Date ..................................................................... 9                                      Appendix A: Additional Information ......................................................................... 21
          Postmarks ....................................................................................................................... 10                  Scope and Methodology.......................................................................................... 21
          Addresses ....................................................................................................................... 11                  Prior Audit Coverage ................................................................................................. 22
          Postal Service Actions to Improve Timely Delivery of Election and                                                                               Appendix B: Postmark Requirements by State .................................................... 23
          Political Mail ................................................................................................................... 11          Appendix C: Management's Comments .................................................................. 25
          Recommendation #1 .................................................................................................. 13                     Contact Information .............................................................................................................. 31




Processing Readiness of Election and Political Mail During the 2020 General Elections
Report Number 20-225-R20
   TABLE OF CONTENTS                                       HIGHLIGHTS                                     RESU'._·rs                                    APPENDICES
                                      Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 4 of 34
                                                                                                                                                            ¢I BACK to COVER




Highlights
Objective                                                                                Midterm Elections (Report Number NO-AR-18-007, dated June 5, 2018), Service
                                                                                         Performance of Election and Political Mail During the 2018 Midterm and Special
Our objective was to evaluate the U.S. Postal Service's readiness for timely
                                                                                         Elections (Report Number 19XG010NO000-R20, dated November 4, 2019), and
processing of Election and Political Mail for the 2020 general elections.
                                                                                         Timeliness of Ballot Mail in the Milwaukee Processing and Distribution Center
Election Mail is any mailpiece that an authorized election official creates for voters   Service Area (Report Number 20-235-R20, dated July 7, 2020).
participating in the election process and includes ballots and voter registration
                                                                                         In the prior audits, we found the Postal Service needed to improve communication
materials. Political Mail is any mailpiece created by a registered political
                                                                                         between headquarters, mail processing facilities, and election officials; train staff
candidate, a campaign committee, or a committee of a political party for political
                                                                                         on Election and Political Mail processes; keep internal Election and Political Mail
campaign purposes.
                                                                                         websites up-to-date; and appropriately align resources to process peak Election
Election and Political Mail can be sent as either First-Class Mail, which takes          and Political Mail volume.
2 to 5 days to be delivered, or Marketing Mail, which takes 3 to 10 days
                                                                                         This audit was conducted during special and primary elections held in May and
to be delivered, depending on the
                                                                                         June 2020 and included reviewing operations at Processing and Distribution
preference of the customer. However,
                                                                                         Centers (P&DC) that were processing mail for a special or primary election in
ballots returned by voters are required        "The Postal Service                       each of the seven Postal Service areas. The facilities reviewed were Santa
to be sent as First-Class Mail. While
Marketing Mail has longer processing and         plays a vital role in the               Clarita, Portland, Indianapolis, Baltimore, Charleston, Brooklyn, and Oklahoma
                                                                                         City P&DCs.
delivery timeframes, it costs less than          American democratic
First-Class Mail.                                                                        We did not evaluate recent operational changes made by the Postal Service
                                                   process and this role                 or the significant increases in delayed mail at delivery units experienced this
The Postal Service plays a vital role in the
American democratic process and this
                                                   continues to grow                     summer. In response to a congressional request received on August 7, 2020, we
                                                                                         have an ongoing project which will evaluate these operational changes and their
role continues to grow as the volume of            as the volume of                      impact on mail service. On August 18, 2020, the Postmaster General announced
Election and Political Mail increases. In
addition to the next general election, which
                                                   Election and Political                he was suspending initiatives regarding Postal Service operational changes until
                                                                                         after the general election is concluded.
will be held November 3, 2020, there will          Mail increases."
be federal elections for all 435 seats in                                                Findings
the U.S. House of Representatives and
                                                                                         While the Postal Service has made progress in preparing for the 2020 general
35 of the 100 seats in the U.S. Senate. There will also be 13 state and territorial
                                                                                         election, there are concerns surrounding integrating stakeholder processes
elections for governor and numerous other state and local elections. Due to the
                                                                                         with Postal Service processes to help ensure the timely delivery of Election and
COVID-19 pandemic, there is an expected increase in the number of Americans
                                                                                         Political Mail. These potential concerns include:
who will choose to vote by mail and avoid in-person voting.
                                                                                         ■   Ballots mailed without barcode mail tracking technology;
Our prior audits related to the Postal Service's processing of Election and Political
mail include: Processing Readiness for Election and Political Mail for the 2018          ■   Ballot mailpiece designs that result in improper processing;

Processing Readiness of Election and Political Mail During the 2020 General Elections
Report Number 20-225-R20
    TABLE OF CONTENTS                                      HIGHLIGHTS                                       RESULTS                                       APPENDICES
                                      Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 5 of 34
                                                                                                                                                              ¢\ BACK to COVER




■ Election and Political Mail likely to be mailed too close to the election, resulting        when the ballot envelope contains more than two addresses, as well as when
  in insufficient time for the Postal Service to process and deliver the mailpieces;          addresses are located on both sides of the envelope.
■ Postmark requirements for ballots; and                                                   ■ Mailers, election boards, and voters are likely to mail Election and Political
                                                                                             Mail too close to an election. This could result in insufficient time for the
■   Voter addresses that are out of date.
                                                                                             Postal Service to process and deliver the mailpieces within prescribed delivery
Resolving these issues will require higher level partnerships and cooperation                standards, and still meet state deadlines for receiving ballots from voters.
between the Postal Service and various state officials, including secretaries of             The Postal Service suggests election offices send ballots as First-Class
state and state election boards. Timely delivery of Election and Political Mail is           Mail, and while First-Class Mail only takes 2 to 5 days to be delivered, the
necessary to ensure the integrity of the U.S. election process.                              Postal Service recommends election offices send ballots to voters at least
                                                                                             15 days prior to an election. This is to ensure time for the ballot to reach the
Stakeholder-Related Election Mail Issues                                                     voter and for the voter to complete and return the ballot. However, 48 states
The Postal Service has frequently communicated to state election officials the               and the District of Columbia have absentee ballot request deadlines less than
importance of ballot mailpiece tracking and design, the required timeframes for              15 days in advance of an election. According to Postal Service management,
processing and delivering mail, and the importance of updating voter addresses.              during the primary election season, election boards mailed over 1 million
They have designated area and district Political and Election Mail coordinators              ballots to voters within 7 days of an election. This put these ballots at high
to conduct outreach to state and local election officials and published a toolkit for        risk by not allowing sufficient time for delivery to voters and their subsequent
election officials to facilitate voting by mail. Further, the Postal Service has altered     delivery back to the election boards.
their normal processes to accommodate for the timely processing of Election and            ■ Postmarking provides an official date stamp for ballots; however, ballot
Political Mail, such as requiring postmarks on all ballots, prioritizing the pickup,
                                                                                             postmarking policies vary by state. Although 29 states do not currently
processing, and delivery of Election and Political Mail, and diverting resources
                                                                                             require postmarks on absentee ballots, the states that do require them have
as necessary. However, as mentioned in the Timeliness of Ballot Mail in the
                                                                                             different timeframes for when ballots must be postmarked or received to be
Milwaukee P&DC Service Area audit, issues surrounding these items continue to
                                                                                             counted. In anticipation of an increase in voting by mail during the November
occur.
                                                                                             2020 general election, some states have recently updated their postmark
■   The Postal Service, mailers, and election boards are not able to track                   requirements.
    ballot envelopes that do not have barcodes. According to Postal Service                ■ States have different requirements and timeframes for updating their voter
    management, some election boards have chosen to continue using excess
                                                                                             registries. Some states only update voter address information every two years
    stock of ballot envelopes without barcodes and some lack the funding for
                                                                                             and run the risk of using outdated addresses for their registered residents
    integrating the use of barcodes in their mailing process. Based on data
                                                                                             who have moved. This can cause absentee ballots intended for voters to be
    analyzed from the 2018 general election season, about 31.1 million ballots
                                                                                             returned to election officials as undeliverable.
    were cast by mail, but only 4.1 million (13 percent) Election Mail mailpieces
    used mail tracking technology.                                                         When mailers, states, and election boards do not follow recommended best
                                                                                           practices to prepare, process, and track Election and Political Mail sent to voters,
■ Some election boards continue using ballot envelope designs which can
                                                                                           there is an increased risk the mail may not be delivered timely.
  cause mail processing machines to return ballots to voters. This can occur
Processing Readiness of Election and Political Mail During the 2020 General Elections                                                                                       2
Report Number 20-225-R20
    TABLE OF CONTENTS                                      HIGHLIGHTS                                    RESULTS                                      APPENDICES
                                      Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 6 of 34
                                                                                                                                                          ¢\ BACK to COVER




Readiness for Timely Processing                                                             date/time it was cleared from the operation. The logs help track Election and
                                                                                            Political Mail as it moves through the Postal Service's network.
Since our prior audits, the Postal Service has improved internal communication
between headquarters and mail processing facilities, and developed online               These issues occurred due to a lack of management oversight and unclear
Election and Political Mail training. However, the amount of identifiable Election      guidance regarding who is responsible for completing all-clear certifications,
and Political Mail delivered on-time nationwide was 94.5 percent from April 2020        checklists, and logs; who ensures issues are resolved; and how often these items
through June 2020, a decrease of 1.7 percentage points compared to the same             should be completed and maintained. Not completing and using these tools could
time period in 2018.                                                                    result in processing delays and lower service performance. An analysis of data
                                                                                        determined the total number of identifiable Election and Political Mail mailpieces
The seven P&DCs we reviewed that were processing Election and Political Mail
                                                                                        not delivered on time from April 2020 through June 2020 for the seven P&DCs
for special or primary elections did not always comply with Election and Political
                                                                                        was about 1.6 million (8 percent) of 20.2 million mailpieces.
Mail readiness procedures. Specifically:

■ While all seven facilities performed some level of certification that they were       In addition, we noted that while postmarks are not required on all mailings and are
                                                                                        intended to be a revenue protection mechanism to prevent the reuse of postage,
  clear of Election and Political Mail in their facility at the end of the day, five
                                                                                        the Postal Service has directed personnel to postmark all ballots to assist state
  of the facilities did not fully comply during the two weeks leading up to the
                                                                                        election boards. However, we found that ballots are not always being postmarked
  election. Specifically, facilities either did not complete, properly complete, or
                                                                                        as required and it is a challenge for the Postal Service to ensure full compliance.
  timely complete the daily certification. Further, even though the Oklahoma
                                                                                        Some ballots did not receive a postmark due to: (1) envelopes sticking together
  and Baltimore P&DCs certified they were clear of Election and Political Mail
                                                                                        when processed on a machine; (2) manual mail processing; or (3) personnel
  daily, we identified approximately 200 ballots at the Oklahoma City P&DC
                                                                                        unaware that all return ballots, even those in prepaid reply envelopes, need to
  and 68,000 Political Mail mailpieces at the Baltimore P&DC that had not been
                                                                                        receive a postmark. Without a postmark on return ballots mailed by voters, a
  processed.
                                                                                        ballot could be rejected and a vote not counted. The Postal Service reissued
■ Six of the seven facilities did not always complete daily self-audits of Election     guidance on July 29, 2020 and held a webinar reiterating to employees that all
  and Political Mail readiness. The self-audit verifies readiness to receive and        ballots sent by voters must have a postmark. The Postal Service is also currently
  process Election and Political Mail and includes items such as verifying daily        evaluating the proper postmarking procedures for situations where a ballot is
  all-clear checks, evaluating the setup of a staging area, and logging the arrival     received at a delivery unit with no postmark, but there is evidence that it was
  of Election and Political Mail.                                                       processed by the Postal Service on or before election day. Therefore, we are not
                                                                                        making a recommendation regarding this issue.
■   None of the seven facilities used the Postal Service's Operational Clean
    Sweep Search Checklist. This checklist provides a list of specific areas to         Best Practices
    check when searching for Election and Political Mail within the mail processing
                                                                                        We identified several best practices employed at various locations to improve
    facility.
                                                                                        readiness for processing Election and Political Mail. These practices include:
■ Six of the seven facilities used their own variation of the Election and Political
                                                                                        ■   Political and Election Mail coordinators obtaining an estimate of Election and
  Mail logs, which were missing key information such as mail class and the
                                                                                            Political Mail volume and drop off dates in advance from mailers which helped
                                                                                            inform facilities of potential staffing requirements.

Processing Readiness of Election and Political Mail During the 2020 General Elections                                                                                    3
Report Number 20-225-R20
    TABLE OF CONTENTS                                      HIGHLIGHTS                                     RESULTS                                        APPENDICES
                                      Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 7 of 34
                                                                                                                                                             ¢\ BACK to COVER




■ Facilities obtaining sample ballot envelopes to test in mail processing                   mailpiece tracking and proper mailpiece design. Until this new product is
  machines.                                                                                 developed, continue to prioritize the processing of Election Mail consistent
                                                                                            with past practices.
■ Facilities using work floor monitors to display important Election and Political
  Mail information, such as upcoming election dates and deadlines.                      ■   Ensure mail processing facilities perform an accurate daily certification that
                                                                                            they are clear of Election and Political Mail using the Operational Clean
■ States, such as Colorado, paying independent contractors to track ballots and
                                                                                            Sweep Search Checklist.
  provide alerts during each step of the voting process - from ballot printing to
  acceptance by election officials.                                                     ■   Clearly define roles, responsibilities, and oversight to ensure that the Political
                                                                                            and Election Mail Audit Checklist is completed; and define timeframes for
■ Election officials creating colored absentee ballot return envelopes to make
                                                                                            completion during election season.
  identifying return ballots easier for the Postal Service, election offices,
  and voters.                                                                           ■   Ensure mail processing facilities use and maintain the standardized Election
                                                                                            and Political Mail log for each operation.
Recommendations
We recommended management:
                                                                                        ■   Implement best practices identified during our audit and continue educating
                                                                                            election officials on identified best practices to increase nationwide Election
■   Leverage established partnerships with state and local election officials               and Political Mail readiness.
    to work toward creating a separate, simplified mail product exclusively for
    Election Mail that would support uniform mail processing, including mandatory




Processing Readiness of Election and Political Mail During the 2020 General Elections                                                                                        4
Report Number 20-225-R20
   TABLE OF CONTENTS                                       HIGHLIGHTS                                                 RESULTS              APPENDICES
                                      Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 8 of 34
                                                                                                                                              ¢\ BACK to COVER



Transmittal
Letter                                                  OFFICE OF INSPECTOR GENERAL
                                                        UNITEO STATES POSTAL SERVICE




                                              August 31, 2020

                                              MEMORANDUM FOR:                    DAVID E. WILLIAMS
                                                                                 CHIEF LOGISTICS AND PROCESSING
                                                                                 OPERATIONS OFFICER




                                              FROM:                              Darrell E. Benjamin, Jr.
                                                                                 Deputy Assistant Inspector General
                                                                                  for Mission Operations

                                              SUBJECT:                           Audit Report - Processing Readiness of Election and
                                                                                 Political Mail During the 2020 General Elections
                                                                                 (Report Number 20-225-R20)

                                              T his report presents the results of our audit of the Processing Readiness of Election and
                                              Political Mail During the 2020 General Elections.

                                              We appreciate the cooperation and courtesies provided by your staff. If you have any
                                              questions or need additional information, please contact Todd J. Watson, Director,
                                              Network Processing, or me at 703-248-2100.

                                              Attachment

                                              cc: Postmaster General
                                                  Corporate Audit Response Management




Processing Readiness of Election and Political Mail During the 2020 General Elections                                                                     5
Report Number 20-225-R20
    TABLE OF CONTENTS                                                   HIGHLIGHTS                                                       RESULTS                                                    APPENDICES
                                               Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 9 of 34
                                                                                                                                                                                                          ¢\ BACK to COVER



Results
Introduction/Objective                                                                                            Election Mail is any mailpiece that an authorized election official creates for voters
                                                                                                                  participating in the election process and includes ballots and voter registration
This report presents the results of our self­                u Our objective was
                                                                                                                  materials. Political Mail is any mailpiece created by a registered political
initiated audit of the U.S. Postal Service's
                                                               to evaluate the U.S.                               candidate, a campaign committee, or a committee of a political party for political
Processing Readiness of Election and
                                                                                                                  campaign purposes.
Political Mail During the 2020 General                          Postal Service 1s
Elections (Project Number 20-225).
                                                                readiness for timely                              Election and Political Mail can be sent as either First-Class Mail, which takes
Our objective was to evaluate the U.S.                                                                            2 to 5 days to be delivered, or Marketing Mail, which takes 3 to 10 days to
Postal Service's readiness for timely                           processing of                                     be delivered, depending on the preference of the customer. However, ballots
processing of Election and Political Mail for
                                                                Election and Political                            returned by voters are required to be sent as First-Class Mail. While Marketing
the 2020 general elections.                                                                                       Mail has longer processing and delivery timeframes, it costs less than
                                                                Mail for the 2020                                 First-Class Mail.
Background
The 2020 U.S. general elections are
                                                                general elections. ,,                             Our prior audits related to Postal Service's processing of Election and Political
scheduled to be held on Tuesday,                                                                                  mail include: Processing Readiness for Election and Political Mail for the 2018
November 3, 2020. In addition to the                                                                              Midterm Elections (Report Number NO-AR-18-007, dated June 5, 2018), Service
presidential election, federal elections will also be held for all 435 seats in the                               Performance of Election and Political Mail During the 2018 Midterm and Special
U.S. House of Representatives and 35 of the 100 seats in the U.S. Senate. There                                   Elections (Report Number 19XG010NO000-R20, dated November 4, 2019), and
will also be 13 state and territorial elections for governor and numerous other                                   Timeliness of Ballot Mail in the Milwaukee Processing and Distribution Center
state and local elections.                                                                                        Service Area (Report Number 20-235-R20, dated July 7, 2020).

Due to the COVID-19 pandemic, there is an expected increase in the number of                                      In the prior audits, we found the Postal Service needed to improve communication
Americans who will choose to vote by mail 1 and avoid in-person voting. Every                                     between headquarters, mail processing facilities, and election officials; train staff
state allows some form of absentee ballot2 voting3 ; however, only five states allow                              on Election and Political Mail processes; keep internal Election and Political Mail
elections to be conducted entirely by mail.4 Currently, there are over 152 million                                websites up-to-date; and appropriately align resources to process peak Election
registered U.S. voters. If every registered voter received and returned a ballot                                  and Political Mail volume. We also noted potential concerns nationally with
by mail in the November 2020 general election, it would represent less than                                       deadlines set by the states to request absentee ballots, ballot postmarks, ballots
1.4 percent of the Postal Service's average monthly volume.5 The Postal Service                                   mailed without mail tracking technology, and the ratio of Political and Election
plays a vital role in the American democratic process and this role will continue to                              Mail coordinators to election offices in certain locations. The Postal Service has
grow as the volume of Election and Political Mail increases.                                                      implemented corrective actions for these recommendations.



1   Vote by mail occurs when voters receive or return their ballots through the mail.
2   An absentee ballot is a ballot that has been sent to a voter who will use it to vote outside of a polling place or election official's office.
3   All states will mail absentee ballots to certain voters who request one. In most states, any qualified voter may vote absentee without offering an excuse, but other states require an excuse to request an absentee ballot.
4   In Colorado, Hawaii, Oregon, Washington, and Utah, a ballot is automatically mailed to every eligible voter (no request or application is necessary).
5   Through Fiscal Year 2020, Quarter 3, on average the Postal Service processed over 22 billion mailpieces monthly.
Processing Readiness of Election and Political Mail During the 2020 General Elections                                                                                                                                       6
Report Number 20-225-R20
    TABLE OF CONTENTS                                                     HIGHLIGHTS                                                    RESULTS                                                    APPENDICES
                                             Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 10 of 34
                                                                                                                                                                                                         ¢\ BACK to COVER




This audit was conducted during special and primary elections held in May and                                    we have an ongoing project7 which will evaluate these operational changes and
June 2020 and included reviewing operations at Processing and Distribution                                       their impact on mail service. On August 18,2020, the Postmaster General (PMG)
Centers (P&DCs) that were processing mail for a special or primary election                                      announced he was suspending initiatives regarding Postal Service operational
in each of the seven Postal Service areas (see Table 1 ). During our audit, we                                   changes8 until after the general election is concluded. The PMG also announced
noted some states changed their vote by mail requirements in response to the                                     an expansion of the election mail task force to include leaders from postal unions
COVID-19 pandemic. For example, some states changed their ballot postmarking                                     and management associations to enhance partnerships with state and local
requirements and/or absentee ballot request deadlines. Any state election                                        election officials.
process or requirement change made after August 2020 is not reflected in this
report. See Appendix A for additional details.                                                                   Finding #1: Stakeholder-Related Election Mail Issues
                                                                                                                 While the Postal Service has made progress in preparing for the 2020 general
Table 1. Mail Processing Facilities Reviewed and Corresponding                                                   election, there are concerns surrounding integrating stakeholder processes with
Election                                                                                                         the Postal Service's processes to help ensure the timely delivery of Election and
                                                                                                                 Political Mail.
                                                            Primary or
                                                                                         2020
         Area                Facility (P&DC)                 Special                                             These potential concerns include:
                                                                                     Elect·10n Date
                                                             El ect.10n
                                                                                                                 ■    Ballots mailed without barcode9 mail tracking technology;
          Pacific              Santa Clarita, CA                Special                     May12
                                                                                                                 ■ Ballot mailpiece designs that result in improper processing;
        Western                  Portland, OR                   Primary                     May19

     Capital Metro              Baltimore, MD                   Primary                     June2
                                                                                                                 ■    Election and Political Mail likely to be mailed too close to the election, resulting
                                                                                                                      in insufficient time for the Postal Service to process and deliver the mailpieces;
      Great Lakes               Indianapolis, IN                Primary                     June2
                                                                                                                 ■    Postmark requirements for ballots; and
         Eastern               Charleston, W V                  Primary                     June9
                                                                                                                 ■ Voter addresses that are out of date.
       Northeast                 Brooklyn, NY                   Primary                    June23

        Southern             Oklahoma City, OK6                 Primary                    June30
                                                                                                                 Resolving these issues will require higher level partnerships and cooperation
                                                                                                                 between the Postal Service and various state officials, including secretaries of
Source: U.S. Postal Service Office of Inspector General (OIG) analysis.                                          state and state election boards. Timely delivery of Election and Political Mail is
                                                                                                                 necessary to ensure the integrity of the U.S. election process.
We did not evaluate recent operational changes made by the Postal Service
or the significant increases in delayed mail at delivery units experienced this
summer. In response to a congressional request received on August 7, 2020,

6   Due to the COVID-19 pandemic, the team conducted virtual site visits for all facilities except Oklahoma City P&DC.
7   Evaluation of Operational Changes on Mail Delivery Service, Project Number 20-292.
8   Mail processing equipment and blue collection boxes will remain where they are, no mail processing facilities will close, and overtime will continue to be approved, as needed.
9   A Postal Service barcode is used to sort and track letters and flats. The Postal Service is promoting use of the barcodes because it expands the ability to track individual mailpieces and provides customers with greater
    visibility into the mailstream.
Processing Readiness of Election and Political Mail During the 2020 General Elections                                                                                                                                      7
Report Number 20-225-R20
   TABLE OF CONTENTS                                                HIGHLIGHTS                                                  RESULTS                                                                       APPENDICES
                                           Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 11 of 34
                                                                                                                                                                                                                 ¢\ BACK to COVER




Use of Barcodes                                                                                            Figure 1. Example of Ballot Return Envelope with Barcode, Voter and
The Postal Service, mailers, and election boards are not able to track ballot                              Witness Signature, and Voter Address on the Back
envelopes that do not have barcodes. While there is no requirement for ballots to
have barcodes, the Postal Service has recommended election offices use them.
Barcodes can be used by both the Postal Service and the mailer, or election                                                                           Voter's declaration
                                                                                                                                                      I hereby dcdare that I am qualified to vote from
                                                                                                                                                      the below stated address at this election; that I

office, to track ballots sent to and returned by voters. Without the use of barcodes                                                                  have not alrcadyvotcd In th is electi o n; and I
                                                                                                                                                      further dclcare that I mar!(cd my ballot In socrct. t
                                                                                                                                                      am qua!iflCdtovotc the cndoscd ballot. I

it is extremely challenging and, in many cases not possible, to determine whether
                                                                                                                                                      unclcrstaod that I am no longer eligible to vote at
                                                                                                                                                      mypollingploccaftcrl return myvotcdballot.
                                                                                                                                                      However, if my ballot is not received by the county,


or not a ballot was sent through the Postal Service, returned by a voter, and/or
                                                                                                                                                      1 understand I mayonly vote by provisional ballot
                                                                                                                                                      atITT(polingplaoo.

                                                                                                                                                      Voter, sign or mark here
if there was a delay in the Postal Service's processes. Based on data analyzed
from the 2018 general election season, less than 4.1 million 10 (13 percent) of the
                                                                                                                                                      IX
31.1 million11 vote by mail ballots used barcodes.                                                                                                    Date (MM/00/YY}


                                                                                                                                                      Voter, print name


According to Postal Service management, some election boards have chosen                                                                              Voter, address (street)

to continue using excess stock of ballot envelopes that do not have barcodes                                                                          Voter, address (city, zip code)

and some lack the funding for integrating the use of barcodes in their mailing                                                                                     ll1111111111111111111111111
processes. One state's election office we spoke with stated there would be                                                                                  John Doe
                                                                                                                                                            123AnyStreet
                                                                                                                                                            Pittsburg, PA 13999
challenges incorporating barcodes into their system and that it could not be                                                                          To be Completed by Voter Unable
                                                                                                                                                      to Sign their Declaration Because of
completed before the 2020 general election.                                                                                                           Illness or Physical Disability:
                                                                                                                                                      I hereby dedare that I am unable to sign my
                                                                                                                                                      declaration for voting myballot without assistaooe
                                                                                                                                                      because lamooablctowritebyreasooofmy

Ballot Envelope Design                                                                                                                                illness or physical di-.ability. I hav e made or
                                                                                                                                                      received assistance in making my mark In lieu of
                                                                                                                                                      my signature.



States include different security features on ballot return envelopes to help protect                                                                 Voter, sign or mark here



voting by mail and validate voter identity. These features can include barcodes                                                                       IX
to identify the voter, voter and witness signatures, voter address, notary seal,                                                                      Date (MM/00/YY}


and driver's license or social security number. However, if these features are                                                                        Witness, address (stree}


not properly located on the envelope, mail processing machines may missort                                                                            Witness, address (city, zip code)


the mailpiece and return the ballot to the voter. This can occur when the ballot                                                                      Witness, sign here


envelope contains more than two addresses or when addresses are located on
both sides of the envelope (see Figure 1). The Postal Service also received return
ballots from voters that didn't have the election office address included on the                           Source: OIG, August 2020.
envelope. This also caused the ballot to be returned to the voter (see Figure 2).




10 This data was pulled from Informed Visibility (IV) during October and November 2018, and includes all Election Mail mailpieces, not just ballots.
11 This data was obtained from the U.S. Election Assistance Commission report, Election Administration and Voting SuNey, 2018 Comprehensive Report, A Report to the 116th Congress, dated June 2019, and includes
   only ballots.
Processing Readiness of Election and Political Mail During the 2020 General Elections                                                                                                                                        8
Report Number 20-225-R20
    TABLE OF CONTENTS                                                               HIGHLIGHTS                                             RESULTS                                                   APPENDICES
                                                        Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 12 of 34
                                                                                                                                                                                                           ¢\ BACK to COVER


Figure 2. Example of Ballot Return Envelope with No Address                                                       within seven days of the election) that do not provide sufficient time for election
                                                                                                                  offices to generate ballots and for the Postal Service to process and deliver the
                                                                                                                  ballots to voters before the election (see Table 2). Additionally, 14 other states
                                                                   t .I.   �· ...
                                                                                                                  have deadlines (8 to 14 days before election) that put ballots at high risk of not
                                                                                                                  being delivered to voters before an election. 1 4
   Return envelope
   Official ballot
                                        RETURN SERVICE REQUESTED
                                                                                                                  Table 2. States with Ballot Request Deadlines Seven Days or Less
   To be opened only by the Ptecim;:t
   or Absent Voter Ballot Counting
                                                                                                                  Before Election Day
   80<1rd


                                                                                                                                             Number of Days Before Election Day

                                                                                                                                                                                           Sdays         6days         7days
   Don't forget to sign or, th� back

   Drop off or mall )'Our ballot
   So that it is returntd by
   8 p.m. on Election Day
                                                                                                                       MS             CT                         ME            GA            AL            WV            AR
  tTrack
    .. your ballot at mi.gov/vo1e.                                         � RETURNED FOR
                                                                           �    BETTER                                 NH             DE                         OH            LA             IL                         CA
                                                                               ADDRESS
                                                                                                                       ND            MN                                        MA            NM                          DC

Source: USPS, August 2020.                                                                                                            MT                                        Ml           WI                          HI
                                                                                                                                      SD                                       SC                                        KS
Mailing Too Close to Election Date
Mailers, election boards, and voters are likely to mail Election and Political Mail                                                   VT                                                                                 KY
too close to an election. This could result in insufficient time for the Postal Service                                              WY                                                                                  MD
to process and deliver the mailpieces within prescribed delivery standards 12 and
                                                                                                                                                                                                                         NJ
still meet state deadlines for receiving ballots from voters. Any time Election and
Political Mail mailpieces are mailed before an election with less time than the                                                                                                                                          NY
corresponding service standard, they are at risk of not being delivered before                                                                                                                                           NC
an election.
                                                                                                                                                                                                                         OK
The Postal Service suggests election offices send ballots as First-Class Mail.
                                                                                                                                                                                                                         PA
While First-Class Mail only takes 2 to 5 days to be delivered 13 , the Postal Service
recommends election offices send ballots to voters at least 15 days prior to                                                                                                                                             TN
an election to ensure time for the ballot to reach the voter and for the voter to
                                                                                                                  Source: OIG analysis of USPS legal policy and legislative advice on U.S. Elections Voting Requirements,
complete and return the ballot. However, 34 states and the District of Columbia                                   dated August 3, 2020.
have absentee ballot request deadlines (those with no deadline or a deadline
12 Election and Political Mail can be sent as First-Class Mail, which takes 2 to 5 days to be delivered, or as Marketing Mail, which takes 3 to 10 days to be delivered.
13 First-Class Mail sent within the continental U.S. takes 2 to 3 days.
14 The two states that allow sufficient time for the voter to receive, complete, and mail the ballot back before the day of the election are Oregon and Rhode Island - both require the voter to request a ballot 21 days in
   advance of election day.
Processing Readiness of Election and Political Mail During the 2020 General Elections                                                                                                                                          9
Report Number 20-225-R20
     TABLE OF CONTENTS                                                  HIGHLIGHTS                                                      RESULTS                                                    APPENDICES
                                              Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 13 of 34
                                                                                                                                                                                                        ¢\ BACK to COVER




                                                                                                                 day and voters were not able to successfully participate in the election. We
"'According to Postal Service management, during the                                                             also observed similar issues involving Political Mail 17 during our site visit to the
                                                                                                                 Oklahoma City P&DC. We noted a mailer dropping off Political Mail at 5:30 p.m.
  primary election season from June 2, 2020, through                                                             on the state's primary election date.
  August 73, 2020, election boards mailed over 7 million                                                         The Postal Service took corrective action to partially address this ongoing
  ballots out to voters late. n                                                                                  issue and created a standardized cautionary notice form 1 8 for both Election and
                                                                                                                 Political Mail. Now the Postal Service requires 1 9 mailers to sign these forms
According to Postal Service management, during the primary election season                                       acknowledging the Election or Political Mail may not be delivered before the
from June 2, 2020, through August 13, 2020, election boards mailed over                                          election when it is mailed too close to election day.
1 million ballots out to voters late (within seven days of an election). 1 5 This put                            Postmarks
these ballots at high risk by not allowing sufficient time for delivery to voters and
                                                                                                                 Postmarks20 provide an official date stamp for ballots, but ballot postmarking
their subsequent delivery back to the election boards. Specifically:
                                                                                                                 policies vary widely by state (see Figure 3). In anticipation of an increase in voting
■    Kentucky and New York election boards accounted for 60 percent (over                                        by mail during the November 2020 general election, some states have also
     628,000 ballots) of the ballots sent out late to voters.                                                    recently updated their postmark requirements.

■    In 11 states, over 44,000 ballots were sent from the election boards to voters                              ■ Twenty-nine states do not require postmarks on absentee ballots. In these
     the day of or day before the state's primary election.                                                        states, ballots must be received by election officials on election day to count
                                                                                                                   and ballots received after election day are not counted, regardless of the
■    In Pennsylvania, 500 ballots were sent from the election board to voters the
                                                                                                                   postmark date.
     day after the election.
                                                                                                                 ■ The remaining 21 states and the District of Columbia require postmarks but
■    In 17 states, over 589,000 ballots were sent from the election boards to voters
                                                                                                                   have different timeframes for when ballots must be postmarked and received
     after the state's ballot mailing deadline.
                                                                                                                   to count. 21
In a recent prior audit 16 , we also noted ballots going out to voters being mailed the
                                                                                                                 For more details on postmark requirements, see Appendix B.
day of an election. As a result, the ballots were not delivered until after election




15   For purposes of this review, the Postal Service considered a ballot to be late if it was sent by the election board to the voter within seven days of election day.
16   Timeliness of Ballot Mail in the Milwaukee P&DC SeNice Area (Report Number 20-235-R20, dated July 7, 2020).
17   This was campaign mail from a political candidate, not ballots.
18   The cautionary notice fonn is to be used when mail is presented after the recommended final entry date, and includes information such as class of mail, date of mailing, pieces in mailing, and permit holder/number.
19   The cautionary notice fonn is required to be completed at locations where mailers drop off mailings. This includes both Business Mail Entry Units (BMEU) and associate offices.
20   A postmark is an official Postal Service imprint applied in black ink on the address side of a stamped mailpiece.
21   Two states (Alabama and Utah) require postmarks on all mailed ballots, even if the mailed ballots are received prior to election day.
Processing Readiness of Election and Political Mail During the 2020 General Elections                                                                                                                                        10
Report Number 20-225-R20
    TABLE OF CONTENTS                                                 HIGHLIGHTS                                                RESULTS                                      APPENDICES
                                             Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 14 of 34
                                                                                                                                                                                 ¢\ BACK to COVER




Figure 3. State Postmark Requirements




                                        ,.

                           ■     Required

                           ■     Not Required

Source: OIG analysis of USPS legal policy and legislative advice on U.S. Elections Voting Requirements, dated August 3, 2020.


Addresses                                                                                                     voter address information every two years, and run the risk of using outdated
Incorrect voter addresses can cause absentee ballots intended for voters to be                                addresses for their registered residents who have moved within that time period.
returned to election officials as undeliverable. States have different requirements                           When mailers, states, and election boards do not follow recommended best
and timeframes for updating their voter registries. People move frequently in                                 practices to prepare, process, and track Election and Political Mail sent to voters,
the U.S. and often do not contact election officials to inform them of their new                              there is an increased risk the mail may not be delivered timely.
address.
                                                                                                              Postal Service Actions to Improve Timely Delivery of Election and
States confirm and update voter addresses by sending periodic address
                                                                                                              Political Mail
confirmation mailings, verifying addresses against the Department of Motor
Vehicle's database, or running checks against the Postal Service's National                                   The Postal Service has frequently communicated to state election officials the
Change of Address (NCOA) files to see if a voter's information has changed.                                   importance of ballot mailpiece tracking and design, the required timeframes for
While the Postal Service makes the NCOA database available to all states,                                     processing and delivering mail, and the importance of updating voter addresses.
only 36 states have chosen to use it. In addition, some states only update

Processing Readiness of Election and Political Mail During the 2020 General Elections                                                                                                          11
Report Number 20-225-R20
    TABLE OF CONTENTS                                                  HIGHLIGHTS                                                   RESULTS                                      APPENDICES
                                            Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 15 of 34
                                                                                                                                                                                     ¢\ BACK to COVER




The Postal Service has designated area and district Political and Election                                             timely. For example, for the District of Columbia's June 2, 2020 primary
Mail coordinators to conduct outreach to state and local election officials.                                           election, the Postal Service agreed to make three pickups (1 :30 p.m.,
Some of their responsibilities include educating Election Mail stakeholders on                                         5:00 p.m., and 10:00 p.m.) on May 28 and May 29, 2020 to clear all
Postal Service best practices and having direct, two-way interaction with state                                        outgoing ballots.
and local officials. The Postal Service also publishes a toolkit22 for election
                                                                                                               ■ On election day, the
officials to facilitate voting by mail. The toolkit describes the process for tracking
ballots through the mailstream, information on how to contact a mailpiece
                                                                                                                 Postal Service often diverts
                                                                                                                 staff to manually identify and
                                                                                                                                                        "'On election day, the
design analyst, and ensuring voter addresses are up-to-date, accurate, and
complete. The Postal Service also issued letters on May 29, 2020 and July
                                                                                                                 separate absentee ballots                Postal Service often diverts
29, 2020, reminding election officials about mailing standards and deadlines.
                                                                                                                 to speed up their delivery
                                                                                                                 to election officials and help
                                                                                                                                                          staff to manually identify and
According to Postal Service management, they have had over 39,000 meetings
or correspondences with the 50 states, and the District of Columbia, on matters
                                                                                                                 ensure votes are counted.                separate absentee ballots
surrounding Election and Political Mail.
                                                                                                                 During our review of the
                                                                                                                 Oklahoma City P&DC, we
                                                                                                                                                          to speed up their delivery
Additionally, the Postal Service has altered its normal processes to accommodate                                 observed management and                  to election officials and help
for the timely processing of Election and Political Mail and help meet the needs of
elections. Specifically:
                                                                                                                 employees manually sorting
                                                                                                                 through trays of mail to identify
                                                                                                                                                          ensure votes are counted.     n
                                                                                                                 ballots to ensure they were
■ The Postal Service is requiring all ballots mailed back from voters to have a
                                                                                                                 delivered on time. Further,
  postmark including prepaid envelopes that are not normally postmarked.                                         they tasked some employees with driving to county election boards across the
■ The Postal Service often prioritizes Election and Political Mail mailed as                                     state to ensure ballots were delivered on time.
  Marketing Mail and treats it as First-Class Mail. In addition, the Postal Service                            Integrating stakeholder processes with the Postal Service's processes is
  has expedited ballots that are mailed too close to election day via Priority Mail                            critical to the upcoming election to ensure the timely processing and delivery of
  Express.23 In New York, an election board dropped off about 62,000 ballots                                   ballots. The integration of these processes is dependent on strong relationships
  one day before the primary election. Since New York requires all return ballots                              between the Postal Service and the approximately 8,880 election boards, as
  to be postmarked by election day, the Postal Service sent all ballots out by                                 well as the secretaries of state and state election directors. As we have made
  express mail to give voters the opportunity to vote.                                                         recommendations in a prior audit24 to address the process integration concerns,
■ The Postal Service does not delay delivery of ballots addressed to an election                               and corrective actions are ongoing, we are not making further recommendations
  office due to insufficient postage.                                                                          regarding these issues. However, there is a need to develop a mail product that
                                                                                                               more comprehensively addresses the requirements associated with voting by
■ Prior to election day, the Postal Service adds direct transportation trips to                                mail and simplifies compliance with those requirements for future election cycles.
  election offices to ensure all outgoing ballots are picked up and processed

22 2020 Official Election Mail - Kit 600.
23 Priority Mail Express is the fastest mail service offered by the Postal Service, and includes overnight delivery.
24 Timeliness of Ballot Mail in the Milwaukee P&DC Service Area (Report Number 20-235-R20, dated July 7, 2020).
Processing Readiness of Election and Political Mail During the 2020 General Elections                                                                                                             12
Report Number 20-225-R20
    TABLE OF CONTENTS                                                     HIGHLIGHTS                                                       RESULTS                                                     APPENDICES
                                              Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 16 of 34
                                                                                                                                                                                                             ¢\ BACK to COVER




    Recommendation #1                                                                                               Finding #2: Readiness for Timely Processing
    We recommend the Chief Logistics and Processing Operations Officer
    leverage established partnerships with state and local election officials                                      Since our prior audits, the Postal Service has improved internal communication
    to work toward creating a separate, simplified mail product exclusively                                        between headquarters and mail processing facilities, and developed online
    for Election Mail that would support uniform mail processing, including                                        Election and Political Mail training.
    mandatory mailpiece tracking and proper mailpiece design. Until this new
    product is developed, continue to prioritize the processing of Election Mail                                   However, the amount of identifiable25 Election and Political Mail delivered on
    consistent with past practices.                                                                                time nationwide was about 94.5 percent26 from April 2020 through June 2020, a
                                                                                                                   decrease of 1.7 percentage points when compared to the same period in 2018.
                                                                                                                   See Table 3 for a breakdown of Election and Political Mail scores by mail class.

Table 3. Election and Political Mail Counts and Amount Delivered On Time

                                                                                                                      April through June 2018

              Mail Class                                                        Election Mail                                                                               Political Mail

                                                              Count                                       On Time                                         Count                                       On Time

            First-Class Mail                                  3,681,695                                       97.8%                                      4,27 1.464                                       94.6%

             Marketing Mail                                  35,987,820                                       95.4%                                     197,406,056                                       96.4%



                                                                                                                    April through June 2020

              Mail Class                                                        Election Mail                                                                               Political Mail

                                                              Count                                       On Time                                         Count                                       On Time

            First-Class Mail                                 26,914,852                                       96.1%                                       4,133,514                                       89.4%

             Marketing Mail                                  32,973,899                                       97.1%                                     168,848,594                                       93.7%

Source: IV and OIG analysis.




25 It is likely that these figures do not fully represent the total amount of Election and Political Mail, as these mailpieces can only be identified, measured, and tracked by the Postal Service if they have a barcode.
26 This is a composite score calculated from the cumulative total of both Election and Political Mail, as well as First-Class and Marketing Mail.
Processing Readiness of Election and Political Mail During the 2020 General Elections                                                                                                                                        13
Report Number 20-225-R20
Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 17 of 34
Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 18 of 34
Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 19 of 34
Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 20 of 34
Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 21 of 34
Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 22 of 34
Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 23 of 34
Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 24 of 34
Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 25 of 34
Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 26 of 34
Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 27 of 34
Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 28 of 34
Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 29 of 34
Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 30 of 34
Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 31 of 34
Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 32 of 34
Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 33 of 34
Case: 3:20-cv-00768-jdp Document #: 398-11 Filed: 09/18/20 Page 34 of 34
